Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive considering the new rejections of record that were necessitated by the amendments to the claims. 
Applicant appeared to be arguing that a teaching of a fluorescent nucleotide and a teaching of a ECL label are not obvious to combine to make a non-obvious ECL label.  This is not convincing.
Applicant also appeared to be arguing that because Wohlstader’s patterned electrodes are positioned within the wells, they do not actually define the wells themselves.  However, it is not clear who this is relevant as the recitation being claimed is that “a patterned material positioned on the electrode, the patterned material including depressions (i.e., wells) separated by interstitial regions [0016]”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., , they do not actually define the wells themselves) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It doesn’t appear that the patentable subject matter of this disclosure are the ECL labels.  Applicant is encouraged to positively recite that which they do believe is their structural feature that they believe is unobvious in view of the cited prior art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlstadter et al. (2011/0203924).
With regard to claims 9, Wohlstadter et al. teach a flow cell [0196] comprising:
A substrate (Figure 11A)[0286];
An electrode positioned on the substrate (Abstract)[0009]; 
A patterned material positioned on the electrode, the patterned material including depressions (i.e., wells) separated by interstitial regions [0016];

A primer grafted to the functionalized surface in each of the depressions [0158-0159].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



s 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (2011/0203924) in view of Hou (2016/0318016) and in further view Guo et al. (Accounts of chemical research, Vol. 43, No 4, 551-563) and in an even further view of Bard (US 5786141).
With regard to claim 4, Wohlstadter et al. teach a flow cell [0196] comprising:
A substrate (Figure 11A)[0286];
An electrode positioned on the substrate (Abstract)[0009]; 
A patterned material positioned on the electrode, the patterned material including depressions (i.e., wells) separated by interstitial regions [0016];
A functionalized surface of the electrode exposed at each of the depressions [0158]; and 
A primer grafted to the functionalized surface in each of the depressions [0158-0159].
Wohlstadter et al does not teach that the primer is actually two amplification primers capable of bridge amplification.
Hou et al. teach a plurality of reverse and forward primers capable of library sequencing via bridge amplification [0142].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the primers of Hou et al. within the device of Wohlstadter et al. as Hou et al. encourages “multiplexing enables large sample numbers to be simultaneously sequenced during a single experiment [0006].
Neither of the combined references teach the use of the claimed Nucleotide linkages, blocking group and ECL Labels.
Guo et al. teach an integrated system establishing that millions of DNA templates can be immobilized on a surface for DNA sequencing by synthesis using novel labeled, nucleotide analogues that consist of small chemical group to block the 3’-OH group (R), cleavable linker (Y), and fluorophores capable of electrochemiluminescence (Figure 2) (Chart 2).

None of the combined prior art above teaches the particular compound Chlorpromazine.
Bard teach “electrogenerated chemiluminescence labels for analysis and/or referencing” and specifically teach the use of chlorpromazine that produces an ECL emission in the absence of an added coreactant following an unprecedented “self annihilation” mechanism.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the Labels of Wohlstadter and Guo along with the taught chlorpromazine of Bard as Bard encourages that the use of chlorpromazine produces an ECL emission in the absence of an added correactant following an unprecedented “self annihilation” mechanism (Abstract).
With regard to claim 5, Guo et al. teach 3 different labeled nucleotides (Figure 2)
With regard to claim 6, Guo et al. teach at least 3 different labeled nucleotides with ECL labels that are capable of having distinct oxidation/reduction potential (Chart 2)(Figure 6). 
With regard to claim 7, Guo et al. teach the ECL labels are capable of having a distinct lifetime for emission (Figure 7).
With regard to claim 8, Guo et al. teach the ECL labels are capable of having a distinct ECL emission intensity (Figure 2, Chart 2, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the three different ECL label teachings of Guo (each with a different emission/oxidation/reduction status within the label of Wohlstadter et al. so that the assay can be . 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (2011/0203924) in view of Guo et al. (Accounts of chemical research, Vol. 43, No 4, 551-563).
With regard to claims 9, Wohlstadter et al. teach a flow cell [0196] comprising:
A substrate (Figure 11A)[0286];
An electrode positioned on the substrate (Abstract)[0009]; 
A patterned material positioned on the electrode, the patterned material including depressions (i.e., wells) separated by interstitial regions [0016];
A functionalized surface of the electrode exposed at each of the depressions [0158]; and 
A primer grafted to the functionalized surface in each of the depressions [0158-0159].
With regard to the claims 10 and 11, Wohlstadter et al. does not teach the functionalized surface groups
With regard to claims 10 and 11, Guo et al. teach the attachment to hydroxyl groups and other functional groups [0085]. 
With regard to claim 10, Guo et al. teach the use of Silane groups in their figure 1 to immobilize the DNA.
With regard to claim 11, and its broad recitations, Guo teach there are hydroxyl groups included in the immobilized structure (Figure 1, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to use the various well known functional groups to immobilize reagents on the substrate of Wohlstadter et al. through the teachings of Guo as Guo teaches many well known approaches to SBS on a chip and that .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (2011/0203924) in view of Klapproth et al. (2009/0317917).
Wohlstadter et al. teachings can be found above but they do not include teachings of a transparent substrate and electrode and a respective photodiode and circuitry associated with each depression.
Klapproth et al. teach the well known use of transparent materials for the creation of substrates and electrodes [0052] and the use of photodiodes [0058] wherein the detection fields are separated from one another in such a way that essentially no light emission from one field can be received by the detector of another field due to their placement within the depression (i.e., well)[0062].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the transparent materials and photodiode arrangement of Klapproth et al. within the device of Wohlstadter et al. for the expected benefit of the trough-shaped depressions wherein essentially no emitted light can penetrate neighboring depressions yet allow detection at each and every spot independently.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (2011/0203924) in view of Klapproth et al. (2009/0317917) in further view of Guo et al. (Accounts of chemical research, Vol. 43, No 4, 551-563).
The teachings of Wohlstadter et al. in view of Klapproth et al. are above.

With regard to claim 13, Guo et al. teach an integrated system establishing that millions of DNA templates can be immobilized on a surface for DNA sequencing by synthesis using novel labeled, nucleotide analogues that consist of small chemical group to block the 3’-OH group (R), cleavable linker (Y), and fluorophores capable of electrochemiluminescence (Figure 2) (Chart 2).
With regard to claim 14, Guo et al. teach 3 different labeled nucleotides (Figure 2)
With regard to claim 15, Guo et al. teach at least 3 different labeled nucleotides with ECL labels that are capable of having distinct oxidation/reduction potential (Chart 2)(Figure 6). 
With regard to claim 16, Guo et al. teach the ECL labels are capable of having a distinct lifetime for emission (Figure 7).
With regard to claim 17, Guo et al. teach the ECL labels are capable of having a distinct ECL emission intensity (Figure 2, Chart 2, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the cleavable fluorescent nucleotide reversible terminators of Guo et al. within the device of Wohlstadter et al. as the 3’ capping moiety on the DNA extension product temporarily terminates the polymerase reaction, which allows only one nucleotide to be incorporated during each sequencing cycle.  Thus, the number of nucleotides in the homopolymeric regions are unambiguously determined using the 3’ capped NRTs.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (2011/0203924) in view of Guo et al. (Accounts of chemical research, Vol. 43, No 4, 551-563) and in an even further view of Barone et al. (US20060257560).

Barone et al. teach polymer surfaces for in-situ synthesis of polymer arrays and specifically as can be seen in result (6 of 8 on pages 74 and 75), the particular structure claimed.

    PNG
    media_image1.png
    491
    678
    media_image1.png
    Greyscale

It would have been obvious to a person of skill in the art at the time the invention was made to have used the known polymer coating of Barone et al. within the device of the prior art for the expected benefit that Barone encourages of their polymers and films were “stable and presented good hydroxyl group numbers as compared with arrays without polymer films (Abstract).

29 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter et al. (2011/0203924) in view of Guo et al. (Accounts of chemical research, Vol. 43, No 4, 551-563) and in an even further view of Bard (US 5786141).
The teachings of the combined prior art references can be seen above.
The combined teachings do not teach the use of the ECL compound Chlorpromazine
 Bard teach “electrogenerated chemiluminescence labels for analysis and/or referencing” and specifically teach the use of chlorpromazine that produces an ECL emission in the absence of an added coreactant following an unprecedented “self annihilation” mechanism”
It would have been obvious to a person of skill in the art at the time the invention was made to have used the Labels of Wohlstadter and Guo along with the taught chlorpromazine of Bard as Bard encourages that the use of chlorpromazine produces an ECL emission in the absence of an added correactant following an unprecedented “self annihilation” mechanism (Abstract).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/14/2021